          Case 1:21-cv-06472-NRB Document 19 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ACE AMERICAN INSURANCE COMPANY,                        Case No. 1:21-cv-06472

                     Petitioner,                        [PROPOSED] SEALING ORDER

         -against-

 UNIVERSITY OF GHANA,

                     Respondent.


        Upon consideration of Petitioner’s Notice of Motion for Leave to File Under Seal and

Memorandum of Law in Support of Petitioner’s Notice of Motion for Leave to File Under Seal,

it is hereby:


        ORDERED that the following documents shall be filed and placed under seal:


    1. Exhibit A to the Bennett Declaration, a true and correct copy of the Expert
       Determination, which was rendered by Mr. Nicholas Vineall QC in favor of CPA 18
       Integras GH Investor Limited on August 1, 2018;

    2. Exhibit C to the Bennett Declaration, a true and correct copy of the Second Amended and
       Restated Concession Agreement, dated September 15, 2015;

    3. Exhibit D to the Bennett Declaration, a true and correct copy of the First Amendment to
       the Second Amended and Restated Concession Agreement, dated December 31, 2015;
       and

    4. Exhibit E to the Bennet Declaration, a true and correct copy of the Second Amendment to
       the Second Amended and Restated Concession Agreement, dated February 10-11, 2016.




        August 3 2021
Dated: __________,                                         ____________________________
                                                           United States District Court Judge
